DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed July 19, 2021.  Claims 2 and 8 are currently amended.  Claims 4 and 11 have been canceled.  Claims 1, 3, 5, 6, 9, 10, 12, 13, and 15 were previously withdrawn.  Claims 2, 7, 8, and 14 are pending review in this correspondence.

 Response to Amendment
	Rejection of claims 4, 8, 11, and 14 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claim 2 as being anticipated by Nieglos et al (USP 3,525,264) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 2, 4, 7, 8, 11, and 14 as being anticipated by Jakubowicz et al (USP 4,593,837) is withdrawn in view of applicant’s claim amendments.
	
Claim Objections
Claim 2 is objected to because of the following informalities:  There appears to be a typographical error in line 14. The examiner believes the second “screwed” should instead be “screwing” (i.e. “…lower portion are screwed with and fixed to each other by screwing the female thread portion…”).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 7, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnussen, Jr. et al (USP 5,364,596).
	With respect to claim 2, Magnussen, Jr. discloses a pipette device comprising:
	A pressing portion (control knob 22) that is disposed on a rear end portion for a user to press (See Col. 4, lines 13-22);
	A piston rod portion (plunger 34) that is connected to the pressing portion (See Col. 5, lines 1-4);
	A piston portion (piston 38) that is connected to the piston rod portion and is movable in order to suck a liquid (See Col. 5, lines 4-16);
	A case portion (cylinder 56) in which the piston rod portion is disposed and which has an air hole (opening 79) for discharging an air generated from the liquid sucked by the piston portion to an outside (See Col. 6, line 55 – Col. 7, line 6) ; and
	A piston accommodating portion (See Fig. 6 reproduced below) configured for movably disposing the piston portion and including:

		A piston accommodating lower portion (upper end of a liquid end shaft 54) that has a male thread portion (See Fig. 7 reproduced below), wherein the piston accommodating upper portion and the piston accommodating lower portion are screwed with and fixed to each other by screwing the female thread portion with the male thread portion; and
		A packing portion (piston return 36, See Fig. 7 and Col. 5, lines 1-16) that has an annular shape between the piston accommodating upper portion and the piston accommodating lower portion and has an annular inner portion,
	Wherein the piston portion is disposed to be slidable in the annular inner portion of the packing portion that has the annular shape, and the air is discharged from the air hole of the case portion in response to movement of the piston portion (See Col. 5, lines 44-63).

    PNG
    media_image1.png
    551
    339
    media_image1.png
    Greyscale

Fig. 6 (reproduced)
	


    PNG
    media_image2.png
    753
    780
    media_image2.png
    Greyscale

Fig. 7 (reproduced)
With respect to claim 7, Magnussen discloses the inclusion of an elastic portion (coil spring 52) that biases the piston rod portion in a rear end portion direction (See Fig. 7 and Col. 5, lines 22-38).
With respect to claim 8, Magnussen discloses the inclusion of a pipette tip holding portion (liquid end 14) that is disposed in a front end direction of the piston accommodating portion and removably holds a pipette tip (See Col. 4, lines 7-10).
.

Response to Arguments
Applicant’s arguments filed July 19, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                         September 8, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798